446 F.2d 890
Frank TIFFANY, a/k/a "Tiff", Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 28828 Summary Calendar.**
United States Court of Appeals, Fifth Circuit.
August 9, 1971.

Appeal from United States District Court, Southern District of Florida; Ted Cabot, District Judge.
Aaron Kravitch, Kravitch & Hendrix, Savannah, Ga., for petitioner-appellant.
Robert W. Rust, U. S. Atty., Jose E. Martinez, Asst. U. S. Atty., Miami, Fla., for respondent-appellee.
Before THORNBERRY, CLARK and INGRAHAM, Circuit Judges.
PER CURIAM:


1
The final order of the district court is reversed and the case is remanded with directions to vacate the judgment of conviction and sentence of the appellant for violation of 26 U.S.C. § 4744(a). Harrington v. United States, 444 F.2d 1190 (5th Cir. 1971). The mandate of this Court will issue forthwith.


2
Reversed and remanded, with directions.



Notes:


**
 Rule 18, 5th Cir.;see Isbell Enterprises v. Citizens Casualty Co. of N.Y., 431 F.2d 409, Part I (5th Cir. 1970).